                            Case 20-11570-LSS             Doc 216        Filed 07/22/20        Page 1 of 3




                                   IN THE UNITED STATES BANKRUPTCY COURT
                                        FOR THE DISTRICT OF DELAWARE

                                                                        §
             In re:                                                     §      Chapter 11
                                                                        §
             PYXUS INTERNATIONAL, INC., et al.,1                        §      Case No. 20-11570 (LSS)
                                                                        §
                                           Debtors.                     §      (Jointly Administered)
                                                                        §
                                                                        §      Ref: Docket No. 178


                   ORDER AUTHORIZING THE DEBTORS TO (A) REDACT CERTAIN
                 COMMERCIALLY SENSITIVE INFORMATION IN CONNECTION WITH
              DEBTORS’ MOTION FOR AN ORDER, PURSUANT TO SECTIONS 105(A), 363(B),
                 503(B) AND 507(A)(2) OF THE BANKRUPTCY CODE AND BANKRUPTCY
                RULE 6004, APPROVING DEBTORS’ (I) ENTRY INTO EXIT COMMITMENT
               LETTER; (II) PAYMENT OF ASSOCIATED FEES, COSTS AND EXPENSES; (III)
             PROVISION OF EXPENSE DEPOSIT; AND (IV) PROVISION OF INDEMNITIES AND
                                   (B) GRANTING RELATED RELIEF


                             Upon the Debtors’ motion (the “Motion”)2 for entry of an order (this “Order”),

         (i) authorizing the Debtors to redact and file under seal the Confidential Information contained in

         the Exit Facility Motion and Exit Commitment Letter, and (ii) granting related relief, all as more

         fully set forth in the Motion; and due and sufficient notice of the Motion having been provided

         under the particular circumstances, and it appearing that no other or further notice need be

         provided; and the Court having jurisdiction to consider the Motion and the relief requested therein

         in accordance with 28 U.S.C. §§ 157 and 1334 and the Amended Standing Order of Reference

         from the United States District Court for the District of Delaware, dated as of February 29, 2012;

         and consideration of the Motion and the relief requested therein being a core proceeding under 28



         1
           The Debtors in the Chapter 11 Cases, along with the last four digits of each Debtor’s United States federal tax
         identification number, are: Pyxus International, Inc. (6567), Alliance One International, LLC (3302), Alliance One
         North America, LLC (7908), Alliance One Specialty Products, LLC (0115) and GSP Properties, LLC (5603). The
         Debtors’ mailing address is 8001 Aerial Center Parkway, Morrisville, NC 27560-8417.
         2
             Capitalized terms used but not defined in this Order have the meanings used in the Motion.
26777083.4
                        Case 20-11570-LSS          Doc 216      Filed 07/22/20      Page 2 of 3




         U.S.C. § 157(b)(2); and the Court having authority to enter a final order consistent with Article III

         of the United States Constitution; and venue being proper before this Court under 28 U.S.C.

         §§ 1408 and 1409; and the Court having found and determined that the relief requested in the

         Motion is in the best interests of the Debtors, their estates and creditors, and any parties in interest;

         and the legal and factual bases set forth in the Motion having established just cause for the relief

         granted herein; and after due deliberation thereon and sufficient cause appearing therefor, it is

         HEREBY ORDERED THAT:

                         1.      The Motion is granted as set forth herein.

                         2.      The Debtors are authorized to redact and file under seal the Confidential

         Information contained in the Exit Facility Motion and Exit Commitment Letter.

                         3.      Subject to Local Rule 9018-1(d), the Confidential Information shall remain

         under seal and confidential and shall not be made available to anyone other than (a) this Court;

         (b) the United States Trustee for the District of Delaware; (c) counsel to the Ad Hoc First Lien

         Group; (d) counsel to the Ad Hoc Crossholder Group and DIP Agent; and (e) counsel to any

         official committee appointed upon the execution of a mutually acceptable non-disclosure

         agreement.

                         4.      The terms and conditions of this Order shall be immediately effective and

         enforceable upon its entry.

                         5.      The Debtors are authorized to take all actions necessary to effectuate the

         relief granted pursuant to this Order in accordance with the Motion.




26777083.4
                                                            2
                       Case 20-11570-LSS         Doc 216     Filed 07/22/20    Page 3 of 3




                        6.      This Court retains jurisdiction with respect to all matters arising from or

         related to the implementation of this Order.




                                                             LAURIE SELBER SILVERSTEIN
26777083.4     Dated: July 22nd, 2020                        UNITED STATES BANKRUPTCY JUDGE
               Wilmington, Delaware                      3
